       Case 1:13-cv-04384-PAE-HBP Document 216 Filed 07/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    OTIS A. DANIEL,

                                        Plaintiff,                      13 Civ. 4384 (PAE)
                         -v-
                                                                               ORDER
    T&M PROTECTION RESOURCES LLC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

         On March 10, 2020, pro se plaintiff Otis Daniel filed a complaint against defendants

Robert S. Tucker, Esq., and Steven I. Gutstein in Case No. 20 Civ. 2149, before the Hon. Louis

L. Stanton. On April 24, 2020, Judge Stanton issued an order, which construed Daniel’s

complaint as a request for relief under Federal Rule of Civil Procedure 60(b) from this Court’s

July 19, 2018 opinion. See No. 20 Civ. 2149 (LLS), Dkt. 4. The July 19, 2018 opinion awarded

judgment to defendant T&M Protection Resources LLC and was later affirmed by the Second

Circuit. See Dkt. 185 (July 19, 2018 opinion); Dkt. 208 (Second Circuit mandate).1 Judge

Stanton denied Daniel relief under Rule 60(b) and dismissed his remaining claims against Tucker

and Gutstein under the doctrine of claim preclusion. See No. 20 Civ. 2149 (LLS), Dkt. 4.

         The Court recently became aware that on July 10, 2020, Daniel filed the attached motion

seeking an extension of time to file a notice of appeal for Judge’s Stanton’s April 24, 2020 order.

See No. 20 Civ. 2149 (LLS), Dkt. 7. To his request for an extension to appeal, Daniel attached a

July 9, 2020 order from this Court, Dkt. 215, which denied a request from Daniel to vacate the




1
 Unless otherwise indicated, docket numbers refer to the docket of this case, No. 13 Civ. 4384
(PAE).
      Case 1:13-cv-04384-PAE-HBP Document 216 Filed 07/14/20 Page 2 of 6




decision and judgment of this Court. See No. 20 Civ. 2149 (LLS), Dkt. 7 at 3–4. In light of

Daniel’s pro se status, the Court construes Daniel’s motion liberally as a notice of appeal of this

Court’s July 9, 2020 order at Dkt. 215. Daniel’s notice of appeal is timely as to that order. If

Daniel does not wish to appeal this Court’s July 9, 2020 order, he is to file a letter, addressed to

this Court, which indicates his intent to withdraw the notice of appeal.

       The Clerk of Court is respectfully directed to transmit this order and the attached notice

of appeal to the Second Circuit, and to mail a copy of this order to Daniel.

       SO ORDERED.


                                                                 PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: July 14, 2020
       New York, New York




                                                  2
        CaseCase
             1:13-cv-04384-PAE-HBP  Document7 216
                 1:20-cv-02149-LLS Document    FiledFiled 07/14/20
                                                     07/10/20   PagePage
                                                                     1 of 34 of 6


                Case 1:20-cv-02149-LLS Document 5-1 Filed 04/24/20 Page 3 of 10



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




                                                                 2fj_CV        J11J4-     (l l $)(   )

                                                                 MOTION FOR EXTENSION
                                                                 OF TIME TO FILE NOTICE
                                                                 OF APPEAL




 I move under Rule 4(a)(5) of the Federal Rules of Appellate Procedure for an extension oftime

 to file a notice of appeal in this action. I would like to appeal the judgment

 entered in this action on •             but did not file a notice of appeal within the required

 time period because:




?.:,~'7lvx rz2;f !/!I                                                             /OJvCJZip Code



 °t.fl:;W- JIZ3                                         E-mail Address (if available)




 Rev. 3/27/15
   CaseCase
        1:13-cv-04384-PAE-HBP  Document7 216
            1:20-cv-02149-LLS Document    FiledFiled 07/14/20
                                                07/10/20   PagePage
                                                                2 of 44 of 6




                                                           , 2876411, Page1 of 1




                   United States Court of Appeals for the Second Circuit
                           Thurgood Marshall U.S. Courthouse
                                     40 Foley Square
                                  New York, NY 10007

ROBERT A. KATZMANN                                               CATHERINE O'HAGAN WOLFE
CHIEF JUDGE                                                      CLERK OF COURT

Date: July 02, 2020                                           DC Docket#: 13-cv-4384
Docket#: 18-235lcv                                            DC Court: SONY (NEW YORK
Short Title: Daniel v. T&M Protection Resources, LLC          CITY)
                                                              DC Judge : Engelmayer
                                                              DC Judge: Pitman

                            NOTICE OF NON-JURISDICTION

This is to acknowledge receipt of papers dated 07/01/2020, in the case referenced above.
Because this case was mandated on 08/23/2019, this Court no longer has jurisdiction to entertain
your request. For this reason, your papers are returned unfiled.

Inquiries regarding this case may be directed to 212-857-8560.
   CaseCase
        1:13-cv-04384-PAE-HBP  Document7 216
            1:20-cv-02149-LLS Document    FiledFiled 07/14/20
                                                07/10/20   PagePage
                                                                3 of 54 of 6




      Case 1:13-cv-04384-PAE-HBP Document 215




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OTIS A. DANIEL,

                                       Plaintiff,                        13 Civ. 4384 (PAE)
                        -v-
                                                                               ORDER
 T&M PROTECTION RESOURCES LLC, et al.,

                                       Defendants.


PAUL A. ENG ELMAYER, District Judge:

       The Court has received two filings from pro se plaintiff Otis Daniel. The first is a letter

alleging that his pro bono attorneys acted unethically and committed malpractice in representing

him. Dkt. 213. It is unclear what relief Daniel seeks with this letter. In any event, having

reviewed Daniel's letter in detail, the Court is unaware of any evidence or indication of

malpractice. Quite the contrary: Having presided over Daniel's case including trial, the Court's

assessment is that Daniel's counsel were uncommonly vigorous, dedicated, and effective.

       Daniel has also submitted a motion to vacate the decision and judgment in this case.

Dkt. 214. In support, Daniel cites his July 25, 2018 motion for reconsideration, Dkt. 193, and to

the above letter complaining of misconduct by his counsel, Dkt. 213, in addition to the

complaints, his deposition testimony, and the trial transcript. Daniel also recently filed a motion

for relief under Federal Rule of Civil Procedure 60(b). Dkt. 212. The Court, however, again

finds no reason to vacate the decisions or judgment in this case, and denies this motion, for the

reasons stated in its July 27, 2018 denial of Daniel's motion for reconsideration, Dkt. 195, and its

June 22, 2020 denial of Daniel's Rule 60(b) motion, Dkt. 212.
   CaseCase
        1:13-cv-04384-PAE-HBP  Document7 216
            1:20-cv-02149-LLS Document    FiledFiled 07/14/20
                                                07/10/20   PagePage
                                                                4 of 64 of 6




     Case 1:13-cv-04384-PAE-HBP Document 215 Filed 07/09/20 Page 2 of 2




       The Clerk of Court is respectfully directed to mail a copy of this order to Daniel. For

avoidance of doubt, this case remains closed.

       SO ORDERED.



                                                            P!:!. ~G~lctbt
                                                            United States District Judge
                                                                                             11

Dated: July 9, 2020
       New York, New York




                                                 2
